Birdsong, Presiding Judge.
The Supreme Court on certiorari review of our decision in DeKalb County v. Orwig, 196 Ga. App. 255 (395 SE2d 824), having expressly disapproved certain language in Fulton County v. Wheaton, 252 Ga. 49 (310 SE2d 910), upon which language and reasoning we [ffirmed an award of attorney fees in a suit brought against DeKalb ounty on the theory of inverse condemnation; and the Supreme *704Court having thus affirmed in part and reversed in part our decision in this case, we therefore remand this case to the trial court for proceedings not inconsistent with the opinion of the Supreme Court and with this order, with instruction to strike the award of attorney fees and to grant a new trial to DeKalb County on the issue of damages consistent with the ruling of the Supreme Court.
Decided April 29, 1991
Rehearing denied May 15, 1991
Johnson & Montgomery, Nisbet S. Kendrick III, for appellant.
Gail C. Flake, for appellee.

Judgment affirmed in part and reversed in part; case remanded.


Banke, P. J., and Cooper, J., concur.